UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6668



JERRY ALLEN BAILEY,

                                                Plaintiff - Appellant,

          versus


RAINE LOCKE BELL; GRAHAM C. MULLEN; ROBERT
CONRAD, JR.; GORDON WIDENHOUSE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. William L. Osteen, District
Judge, sitting by designation. (CA-01-36-V)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Allen Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Allen Bailey appeals the district court’s order denying

relief on his civil rights complaint.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   See Heck v. Humphrey, 512 U.S. 477, 486 (1994).

Finding that Bailey’s informal brief sufficient to present the

issues on appeal, we deny Bailey’s pending motion to file a formal

brief.   Bailey’s motion to extend the time in which to file a sup-

plemental brief is moot and is denied for that reason.   Similarly,

we deny Bailey’s motion for counsel and for oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2